[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                    FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 August 23, 2006
                                No. 05-16940                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                       D. C. Docket No. 04-00063-CV-T-E

SAMANTHA JOHNSON,

                                                              Plaintiff-Appellant,

                                     versus

AUBURN UNIVERSITY,
a corporation in the
State of Alabama,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________
                               (August 23, 2006)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Samantha Johnson appeals the district court’s grant of summary judgment in

favor of Auburn University in her employment discrimination and retaliation
action, brought pursuant to the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§ 2000e. In her complaint, Johnson, an African American, alleged that (1) she had

been discriminated against when Auburn (a) classified her position lower than the

classification for the same jobs performed by white employees, and (b) failed to

promote her;1 and (2) Auburn retaliated against her for complaining about the

disparities between black and white employees’s salaries and classifications.

Johnson identified several comparators: Debbie Allen, Stan Fuller, Gayle Segrest,

and Tammy Funderburk.2

       Auburn moved for summary judgment, arguing (1) Johnson failed to

establish a prima facie case of discrimination, as the comparators were not

similarly situated; (2) Johnson failed to establish a prima facie case of retaliation,

as there was no causal connection between Johnson’s complaints and the decision

not to reclassify or promote her; and (3) even if Johnson set forth a prima facie

case, Auburn proffered legitimate, non-discriminatory reasons for its decisions,

and Johnson could not show that these reasons were pretextual.



       1
         It appears that Johnson abandoned her failure-to-promote claim at the summary judgment
stage. Johnson does not address the issue on appeal. Therefore, it is abandoned. Rowe v. Schreiber,
139 F.3d 1381, 1382 n.1 (11th Cir. 1998).
       2
         Johnson also identified Mary Turner as a comparator. The district court found Turner was
not an appropriate comparator because her position was different, and she worked in a different
department under a different supervisor. Johnson does not challenge this finding on appeal, and,
therefore, she has abandoned it. Rowe, 139 F.3d at 1382 n.1.

                                                2
      The district court granted summary judgment, finding that Johnson failed to

identify proper comparators, as the named comparators had different job duties and

there was no evidence that the alleged different treatment was based on race, and

that Auburn proffered legitimate, non-discriminatory reasons for the failure to

reclassify Johnson, which Johnson had not shown to be pretextual. The court also

found that Johnson failed to establish a prima facie case of retaliation, as there was

no causal connection between her complaints about disparities and the failure to

reclassify her position, and even if there was a causal connection, Johnson could

not show that Auburn’s reasons were a pretext for discrimination.

      On appeal, Johnson argues that the court erred by concluding that the

comparators were not similarly situated, as their job duties were essentially the

same, and that Auburn’s reasons were pretextual. Johnson further argues that there

was a causal connection between her protected activity and her termination because

she was treated differently that white employees.

      After a thorough review of the record, we conclude that the district court

properly granted summary judgment for the reasons stated in the district court’s

opinion dated November 17, 2005.

      AFFIRMED.




                                           3